Citation Nr: 1427369	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  12-28 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for sterilization, claimed as secondary to exposure to ionizing radiation.  

2.  Entitlement to service connection for a thyroid disability, nonmalignant multinodular goiter, claimed as secondary to exposure to ionizing radiation.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as secondary to exposure to ionizing radiation.

5.  Entitlement to service connection for a kidney disability, including renal cysts, claimed as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1954 to August 1956.

This matter came to the Board of Veterans' Appeals (Board) on appeal from February 2011 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO's) in Jackson, Mississippi, and Providence, Rhode Island, respectively.  The appellant's claim is in the jurisdiction of the Providence RO.  

In May 2014, the appellant and his spouse testified before the undersigned Veterans Law Judge at a hearing held at the Providence RO.  At the hearing, the appellant submitted additional evidence, along with a written waiver of initial RO review of that evidence.  See 38 C.F.R. § 20.1304(c) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a kidney disability is addressed in the REMAND portion of the decision below and is remanded REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Sterility was not clinically evident during the appellant's active service and the record contains no indication that any post-service sterility is causally related to his active service or any incident therein, including exposure to ionizing radiation.  

2.  A thyroid disability, including nonmalignant multinodular goiter, was not clinically evident during the appellant's active service or for many years thereafter and the most probative evidence indicates that his post-service thyroid disability is not causally related to his active service or any incident therein, including exposure to ionizing radiation.

3.  GERD was not clinically evident in service or for many years thereafter and the record contains no indication that the appellant's current GERD is causally related to his active service or any incident therein, including exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  Sterilization was not incurred during active service, nor may it be presumed to have been incurred therein, including as the result of exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2013).

2.  A thyroid disability, including nonmalignant multinodular goiter, was not incurred during active service, nor may it be presumed to have been incurred therein, including as the result of exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2013).

3.  GERD was not incurred during active service, nor may it be presumed to have been incurred therein, including as the result of exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In January 2010 and September 2012 letters issued prior to the initial decisions on the claims, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).  The letters also included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition to this notification, the appellant was also provided the opportunity to testify at a hearing before the undersigned Veterans Law Judge in May 2014.  During that hearing, the undersigned Veterans Law Judge identified the issues on appeal and took testimony regarding the onset and development of the disorders discussed in the decision below.  The hearing focused on the elements necessary to substantiate the claims and the appellant, through his testimony and questioning by his representative, demonstrated his knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The appellant's service treatment records are on file, as are all relevant, available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2013).

The RO has also conducted appropriate evidentiary development in accordance with 38 C.F.R. § 3.311, including obtaining a dose estimate from the service department and a medical opinion from VA's Director of Radiation and Physical Exposures regarding the appellant's thyroid disability.  See also 38 C.F.R. § 3.159(c)(4) (2013).  After reviewing the record, the Board finds that the opinion is adequate.  It is thorough, predicated on a review of all available evidence, and contains a detailed rationale.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to obtain a VA examination or opinion has been met with respect to the claim of service connection for a thyroid disability.  38 C.F.R. § 3.159(c)(4) (2013).

Although the appellant has not been afforded a VA medical examination in connection with his claims of service connection for sterilization or GERD, the Board finds that an examination is not necessary.  Under the VCAA, an examination is necessary if the evidence of record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that a Veteran suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

As set forth in more detail below, the appellant's service treatment records contain no indication of sterility or GERD.  Additionally, the post-service record contains no indication that any current sterility or GERD are causally related to the appellant's active service or any incident therein, nor is either condition among the presumptive diseases associated with exposure to ionizing radiation.  See 38 C.F.R. §§ 3.309, 3.311.  Under these circumstances, an examination is not warranted in connection with these claims.

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.


Factual Background

The appellant's service treatment records are negative for pertinent complaints or abnormalities, including reproductive issues, gastrointestinal symptoms, or complaints or abnormalities pertaining to the thyroid.  At his June 1956 military separation medical examination, the appellant's endocrine system and genitourinary system were examined and determined to be normal.  Laboratory testing was also normal.  

In September 1954, shortly after his separation from active duty, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple musculoskeletal disabilities.  His application, however, is entirely silent for any reference to reproductive issues, a thyroid disability, or a gastrointestinal disability, as is medical evidence assembled in support of the claim.  Indeed, that medical evidence includes an October 1956 VA medical examination report which shows that the appellant's digestive system, genitourinary system, and endocrine system were examined at that time and determined to be normal.  

In December 2009, the appellant submitted a claim of entitlement to service connection for residuals of exposure to ionizing radiation, including disabilities of the esophagus, stomach, and thyroid.  He later amended his claim to include sterilization, stating that he and his spouse had been unable to have children and he believed it was due to his exposure to ionizing radiation on active duty.  

In support of his claim, the appellant submitted detailed statements regarding his participation in atmospheric nuclear testing during his period of active duty.  He also submitted multiple reports, fact sheets, and other materials regarding the atmospheric nuclear test programs, as well as correspondence documenting his participation in the Nuclear Test Personnel Review Program.  

Also received in support of the appellant's claims were VA and private clinical records dated from 2002 to 2013.  In pertinent part, these records show that in March 2002, the appellant was diagnosed as having multinodular thyroid with Hashimoto's thyroiditis.  A biopsy in July 2002 showed the thyroid cyst to be benign within a Hashimoto's gland.  Subsequent clinical records show that the appellant continued to receive treatment and monitoring of his thyroid condition.  He was noted to have a family history of thyroid disease, including two of his sisters.  A thyroid ultrasound in July 2010 showed continued multinodular goiter with no significant interval change.  A nodule biopsy was again negative.  Subsequent clinical records show continued treatment for hypothyroidism.

Additional VA and private clinical records show that on evaluation in September 2007, the appellant reported a history of GERD diagnosed by an endoscopy in 1987.  A repeat upper GI endoscopy was performed in December 2007 and showed reflux esophagitis.  A biopsy of the esophagus at that time was negative.  Subsequent VA and private clinical records show continued treatment for GERD.  

The VA and private clinical records are negative for notations of treatment for reproductive issues, including sterility.  

In light of the appellant's allegations and the evidence of record, the RO contacted the service department and requested information regarding the size and nature of the appellant's reported in-service radiation exposure, in accordance with special development procedures set forth at 38 C.F.R. § 3.311.

In a December 2010 letter, the Defense Threat Reduction Agency (DTRA) confirmed that the appellant had participated in the atmospheric nuclear weapons test Operation Teapot at the Nevada Test Site in 1955.  After considering the available record, specifically including the appellant's detailed description of his in-service activities as well as operational records and reports, the DTRA provided a radiation dose estimate for the appellant in accordance with 38 C.F.R. § 3.311.  Specifically, the DTRA estimated that the appellant had been exposed to a total external gamma dose of 16.0 rem and an external neutron dose of .5 rem.  The estimated internal committed dose to the thyroid (alpha) was 0.1 rem and the internal committed dose to the thyroid (beta + gamma) was 7 rem.  DTRA explained that in order to give Veterans the benefit of the doubt, the worst case upper bounds were used and dose estimates were based on worst-case parameters and assumptions intended to adequately encompass any activities performed by a Veteran.

Later that month, in accordance with 38 C.F.R. § 3.311, the RO requested an opinion as to whether there was any relationship between the appellant's in-service radiation exposure and his current thyroid disability.  In a January 2011 memorandum, VA's Director of Radiation and Physical Exposures responded that using the December 2010 DTRA dose estimate, and after considering the results of multiple medical studies on the causal effect of radiation on nonmalignant thyroid nodules, it was unlikely that the appellant's multinodular goiter (thyroid nodular disease) could be attributed to radiation during service.  

In a January 2011 letter, VA's Director of Compensation and Pension indicated that after reviewing the record in its entirety, including the opinion from VA's Director of Radiation and Physical Exposures, and the available medical literature, he had concluded that there is no reasonable possibility that the appellant's multinodular goiter was the result of exposure to ionizing radiation during service.  

At his May 2014 Board hearing, the appellant described the circumstances of his in-service exposure to ionizing radiation, including his participation in Operation Teapot.  The appellant testified that he recalled wearing a radiation badge but had been advised that it had been lost, which was not unusual.  The appellant recalled that he began having thyroid problems and problems with GERD approximately 15 years after service.  His spouse, whom he married approximately two years after service, recalled that his problems began earlier.  She also testified that they had not been able to have children.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection for certain chronic diseases, including malignant tumors, renal disease, calculi of the kidney, and peptic ulcers, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2013).

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, for Veterans who participated in a "radiation risk activity," including onsite participation in a test involving the atmospheric detonation of a nuclear device, there are certain diseases which are presumptively service-connected under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  The enumerated diseases are:  leukemia (other than chronic lymphocytic leukemia); cancer of the thyroid, breast, pharynx, esophagus, stomach, small intestine, pancreas, bile ducts, gall bladder, salivary gland, urinary tract (including the kidneys, renal pelves, ureters, urinary bladder, and urethra), bone, brain, colon, lung, or ovary; multiple myeloma; lymphomas (except Hodgkin's disease); primary liver cancer (except if cirrhosis or hepatitis B is indicated); and bronchiolo-alveolar carcinoma. 

Second, service connection can be established with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a "radiogenic disease."  The term "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following:  all forms of leukemia except chronic lymphatic (lymphocytic) leukemia; any cancer; posterior subcapsular cataracts; non-malignant thyroid nodular disease; parathyroid adenoma; tumors of the brain and central nervous system; and lymphomas other than Hodgkin's disease.  

Under section 3.311, in all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.

In pertinent part, section 3.311(b)(1) provides that upon initial review of a claim, when it is determined that (i) a Veteran was exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (ii) such Veteran subsequently developed a radiogenic disease, including prostate cancer; and (iii) such disease first became manifest within the applicable specified period, before its adjudication, the claim will be referred to the Under Secretary for Benefits for consideration as to whether sound scientific and medical evidence, including an advisory medical opinion from the Under Secretary for Health if necessary, indicates that the claimed disease resulted from exposure to radiation in service.

Finally, with respect to the third means of establishing service connection for a condition claimed to be due to exposure to ionizing radiation, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory provisions concerning radiation exposure.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Applying the legal criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against the claims of service connection for sterilization, a thyroid disability, and GERD, including as a result of exposure to ionizing radiation in service.  

As explained above, service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in three different ways.  Davis, 10 Vet. App. at 211; Rucker, 10 Vet. App. 71.  

With respect to the first way of establishing service connection, 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) provide for presumptive service connection for certain enumerated diseases in Veterans who participated in a "radiation risk activity," including onsite participation in a test involving the atmospheric detonation of a nuclear device.  Although the appellant is a confirmed participant in Operation Teapot, the enumerated diseases in section 3.309(d) do not include sterilization, GERD, or any thyroid disability other than cancer of the thyroid, which, fortunately, the appellant does not have.  Thus, section 3.309(d) provides no basis upon which to grant service connection sterilization, a thyroid disability, including nonmalignant multinodular goiter, or GERD.  

Second, service connection may be established for certain radiogenic diseases pursuant to special development procedures specifically prescribed in 38 C.F.R. § 3.311.  Because neither sterilization nor GERD, however, is amongst the enumerated radiogenic diseases, section 3.311 does not avail the appellant with respect to those disabilities.  Although nonmalignant thyroid nodular disease is a "radiogenic disease" under section 3.311, as discussed in detail above, the special development procedures resulted in a conclusion that there was no reasonable possibility that the appellant's nonmalignant multinodular goiter resulted from radiation exposure in service.  

Finally, service connection may be established with proof of actual direct causation, without regard to the statutory provisions concerning radiation exposure.  Combee, 34 F.3d at 1043-44.  In this case, however, the record contains no indication of actual causation or other basis to establish service connection on a direct basis.  As set forth above, sterility, a thyroid disability, and GERD were not shown in service and the record contains no indication that any current sterility, thyroid disability, or GERD are causally related to his in-service ionizing radiation exposure.  The record otherwise contains no basis upon which to award service connection for these disabilities.

In reaching this decision, the Board has considered the appellant's concerns that the dose estimate provided by DTRA was based on averages and is not a true reflection of his actual exposure.  He notes various specific concerns, for example, that the service department was not able to find a dosimeter for him and that the armored personnel carrier in which he was riding after the blast lost communication and became lost, subjecting him to more radiation than the average participant.  A review of DTRA's dose estimate, however, indicates that these and other factors raised by the appellant were expressly considered in providing his estimated radiation dose.  Moreover, DTRA explained that the appellant's dose estimate was based on worst case parameters and assumptions, affording him the benefit of the doubt.  The record otherwise contains no credible dose estimate from another source which differs from the dose estimate provided by DTRA.  Thus, there is no basis for further action, including referral to independent expert.  See 38 C.F.R. § 3.311(a)(3)(2013).  

In summary, the Board concludes that the most probative evidence shows that sterility, a thyroid disability, and GERD were not present during service nor is any current sterility, thyroid disability or GERD causally related to the appellant's active service or any incident therein, including exposure to ionizing radiation.  The Board finds that the preponderance of the evidence is against the claims.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sterilization, claimed as secondary to exposure to ionizing radiation, is denied.  

Entitlement to service connection for a thyroid disability, nonmalignant multinodular goiter, claimed as secondary to exposure to ionizing radiation, is denied.

Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as secondary to exposure to ionizing radiation, is denied.


REMAND

The appellant also seeks service connection for a kidney disability, including renal cysts, secondary to exposure to ionizing radiation.  

As set forth above, the record clearly establishes that the appellant participated in a "radiation risk activity" during active duty.  Under 38 C.F.R. § 3.309(d), for Veterans who participated in a "radiation risk activity," there are certain diseases which are presumptively service-connected.  The enumerated diseases include cancer of the urinary tract (including the kidneys).  

The available clinical evidence in this case shows that in July 2008, the appellant was diagnosed as having mild chronic renal insufficiency.  His physician diagnosed renal disease, not otherwise specified and indicated that the likely cause was the appellant's longstanding hypertension.  He referred the appellant to a nephrologist.  In August 2008, the nephrologist diagnosed the appellant as having stage 3 chronic kidney disease, possibly an inherited glomerulus disease.  An ultrasound and a CT scan performed in September 2008 showed bilateral renal cysts.  Subsequent clinical records, the most recent of which are dated in March 2013, show continued notations of renal cysts, but are entirely negative for any indication of malignancy.  

At his May 2014 hearing, however, the appellant claimed that he had recently been diagnosed as having a "cancerous cyst on my kidney."  Similarly, in a statement received in May 2014, the appellant claimed that "I have a cancerous cyst on my kidney which was observed on an MRI."  

The Board again notes that the clinical records currently associated with the claims folder contain no indication of a diagnosis of kidney cancer.  Given the applicable legal criteria, the appellant is advised that it would be to his benefit to submit or identify clinical evidence of a diagnosis of kidney cancer.  38 C.F.R. § 3.103 (2013); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the appellant and ask that he submit or identify private records of treatment for his kidney disability for the period from March 2013 to the present.  After obtaining any necessary information and authorization from the the appellant, the AOJ must undertake the necessary efforts to any additional private medical records pertinent to the appellant's claim.

2.  The AOJ should obtain and associate with the record any relevant VA clinical records from the VA Medical Centers in Providence, Rhode Island, and Boston, Massachusetts, for the period from March 2012 to the present.  

3.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claim, considering all the evidence of record.  If the claim remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  Afterwards, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


